Case 3:20-cv-01958-RDM-CA Document 10 Filed 12/04/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MIGUEL FERNANDES, Civil No. 3:20-cv-1958
Petitioner (Judge Mariani)
v.
WARDEN CLAIR DOLL,
Respondent
ORDER
AND NOW, this é be of December, 2020, upon consideration of the petition

for writ of habeas corpus, and for the reasons set forth in the accompanying Memorandum,
IT IS HEREBY ORDERED THAT:
1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

2. The Clerk of Court is directed to CLOSE this case.

  

L \UAlacy
Robert D. Mariani
United States District Judge
